NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance 
                                 with Fed. R. App. R. 32




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted October 14, 2009
                                  Decided October 14, 2009

                                            Before

                             JOHN L. COFFEY, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge



No. 09‐1629
                                                     Appeal from the United States District
UNITED STATES OF AMERICA,                            Court for the Southern District of Illinois. 
     Plaintiff‐Appellee

       v.                                            No. 97‐30005‐GPM

CARLETOS E. HARDAMON,                                G. Patrick Murphy,
     Defendant‐Appellant                                    Judge




                                         O R D E R 

       Carletos Hardamon was convicted of one count of conspiracy to distribute crack
cocaine on September 18, 1997 and was sentenced to life in prison.  At his sentencing
hearing, the district court determined that his total offense level was 43 and he had criminal
history category III, which gave him a guideline sentence of life in prison.  We affirmed the
conviction and life sentence on direct appeal. See United States v. Hardamon, 188 F.3d 843 (7th
Cir. 1999).  Furthermore, Hardamon’s previous attempts at post conviction relief under 28
U.S.C. § 2255 and 18 U.S.C. § 3582(c)(2) have been denied by the district court and affirmed
on appeal.  See Hardamon v. United States, 319 F.3d 943 (7th Cir. 2003); United States v.
Hardamon, 167 Fed. Appx. 571 (7th Cir. 2006).  
No. 09‐1629                                                                             Page 2



        In 2007, the Sentencing Guidelines range for crack offenses was lowered and made
retroactive (U.S.S.G. Appendix C, Amendment 706 and 713) pursuant to 18 U.S.C. §
3582(c)(2).  On March 3, 2009, the district court lowered Hardamon’s total offense level from
43 to 42, which changed his guideline range to 360 months to life, and reduced his sentence
to 360 months pursuant to § 3582(c)(2).  Hardamon now appeals claiming that he was
entitled to a full resentencing hearing and that the district court has authority to impose a
below guideline sentence under United States v. Booker, 543 U.S. 220 (2005).

        When altering a defendant’s sentence under 18 U.S.C. § 3582(c)(2), “the court may
reduce the term of imprisonment, after considering the factors set forth in § 3553(a) to the
extent they are applicable, if such a reduction is consistent with applicable policy statements
issued by the Sentencing Commission.”   The Sentencing Commission states that
“proceedings under 18 U.S.C. § 3582(c)(2) . . . do not constitute a full resentencing hearing”,
see U.S.S.G. § 1B1.10(a)(3), and that the court “shall not reduce the defendant’s term of
imprisonment under 18 U.S.C. § 3582(c)(2) . . . to a term that is less than the minimum of the
amended guideline range.”1  See U.S.S.G. § 1B1.10(b)(2)(A).  In United States v. Cunningham,
554 F.3d 703 (7th Cir. 2009), we addressed whether after Booker, which made the Sentencing
Guidelines advisory, the district court had authority when making sentence modifications
under § 3582(c)(2) to “treat the amended Guideline range as advisory despite the
Commission’s policy statement to the contrary.”  Cunningham, 554 F.3d at 705.  But we
rejected that argument and held “that district courts, in reducing a defendant’s sentence
pursuant to 18 U.S.C. § 3582(c)(2), do not have authority to reduce the defendant’s sentence
beyond the retroactive Guidelines amendment range.”  Cunningham, 554 F.3d at 709.  Thus,
we AFFIRM Hardamon’s sentence.        




       1
         Section 1B.10(b)(2)(B) provides an exception for defendants originally sentenced below
the advisory guideline range but that exception is not applicable here.